Title: To Alexander Hamilton from James Thomson Callender, [10 July 1797]
From: Callender, James Thomson
To: Hamilton, Alexander


[Philadelphia, July 10, 1797]
Sir,
I have seen your letter of the 6th inst. in Mr. Fenno’s Gazette. An answer seems requisite. It shall be as concise as possible.
With regard to the anecdote of the Minerva, you affirm it to be Wholly False. Information, which I sincerely credit, states it as being strictly true. There the story may rest. As for what you say of the papers signed by Messrs. Muhlenberg, Venable, and Munroe, I shall quote the whole as an act of justice to you, and shall insert intermediate remarks in justice to the public.
“They (the papers) were the contrivance of two of the most profligate men in the world, to obtain Their liberation from imprisonment, for a serious crime, by the Favour of party spirit.” (You will observe that Clingman was not in jail, during any part of the time to which these papers refer. This appears upon the face of them. Hence it is an entire mistake when you say that Two men contrived them to obtain their liberation. Reynolds was the only person imprisoned. The papers were not of his contrivance. He never saw nor heard one line of them, nor does it appear from any part of their contents that he knew of their having been written. They were not drawn up, till after he had been discharged from prison by our intercession with mr. Wolcot. It is amazingly absurd in you to say that he or they contrived them to get out of prison, when it is plain to any one who looks at the papers, that they did not exist until After Reynolds had been enlarged.) “For this purpose recourse was had to Messrs. James Munroe, Senator, Frederick A. Muhlenberg, speaker, and Abraham Venable, a member of the House of Representatives, two of them my Known political opponents.” (The words Favour of party spirit, in the end of the former extract, have no meaning that I can conceive. As to the Recourse, Mr. Muhlenberg, in his narrative has distinctly told in what way he got the story from Clingman. Reynolds, when the three gentlemen went to him in prison, was far from expecting that they could give him assistance nor did he stand in need of it. He was so far from telling them any thing in order That they might get him out, that on the contrary, he refused to give them information until After he should get a discharge from jail. This discharge he expected and actually received by your assistance. He told them that if he gave any intelligence, while in prison, this measure might hinder him from obtaining his liberty. Your insinuation as to Recourse, &c. stands in stupendous contradiction to the clear matter of fact. Reynolds had no Recourse to the three members of Congress. They came to him Unasked. He was even afraid of speaking to them.)
“A full explanation took place between them and myself in the presence of Oliver Wolcott, jun. Esq. the present secretary of the Treasury, in which by Written documents I convinced them of the falsehood of the accusation.” (According to my information, these Written documents consisted of a series of letters pretended to be written relative to your alledged connection with Mrs. Reynolds. You told the members a confused and absurd story about her, of which they did not believe a single word, and which, if they had been true, did not give a proper explanation as to your correspondence with her husband.)
Pardon me for adding that Mr. Wolcott and the other gentlemen must have found it hard to help laughing in each other’s faces, when you told your penitential tale of your depravity at the George. A more ridiculous scene cannot be conceived. Your entreating that the papers might be concealed from the President was another curious part of the affair. Your letter of last week to Mr. Munroe regarding that and other precious confessions have come to hand. He is since gone to New-York, where you can see him personally.
“They declared themselves perfectly satisfied with the explanation, and expressed their regret at the necessity which had been occasioned to me of making it.” (The best and only way to vindicate yourself will be to get a written certificate from the three members, that they were satisfied with your explanation). “It is my intention, shortly to place the matter more precisely before the public.” You are in the right, for they have at present some unlucky doubts. They have long known you as an eminent and able statesman. They will be highly gratified by seeing you exhibited in the novel character of a lover.
I am,   with great respect,   Sir,   Your most obedient servant,
james thomson callender
Philadelphia, July 10th, 1797.

P. S. As a preliminary to fair explanation, it might be advisable for you to reprint the whole original papers on which the suspicion is grounded. This should be done by the same medium through which your Defence is to appear. It will be but candid towards the public. No extract from the papers, or general referrence to them can be satisfactory, and many thousands will undoubtedly see your publication, who may not have an opportunity of consulting the history of the United States for 1796, wherein they have been first published.
